Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "acetic acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "acetic acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiba(JPH09163945 Machine translation and original document as provided by applicant).
Regarding claims 1,4, Shiba teaches an extrudable food processing aid comprising an emulsifier(DGDS) and a short chain carboxylic acid(acetic acid)(paragraph 13 of translation). According to the USPTO spot translator, acetic acid is present in the extrudable food in an amount of 0.1 parts and the emulsifier DGDS is present in an amount of 0.2 parts(see table 1, paragraph 15 of the original document). Therefore, the processing acid comprises 67% edible emulsifier and 33% short chain carboxylic acid(acetic acid).
	Regarding claim 2, Shiba teaches that the emulsifier and short chain carboxylic acid have a 2:1(0.2:0.1) ratio(see table 1).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5,6,8-10,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba(JPH09163945 Machine translation and original document as provided by applicant).
Regarding claim 5, Shiba does not specifically teach that the acetic acid is provided by vinegar. However, since vinegar is a commonly used composition for cooking and because vinegar is merely dilated acetic acid, it would have been obvious to use vinegar as the source of acetic acid in the edible processing aid. 
	Regarding claim 6, Shiba teaches that the extrudable food product comprises 0.01 to 1 part of acid per 100 parts wheat flour and 0.01 to 3 parts emulsifier per 100 parts wheat flour(paragraphs 9 and 10 of the translation). 
	Vinegar comprises 5% acetic acid. Therefore, in order to provide 0.01 to 1 part acetic acid, vinegar needs to be provided in an amount of 0.2 to 20 parts. Therefore, when using vinegar as the source of acetic acid, the processing aid would comprise overlapping amounts of vinegar and emulsifier. In other words, both the emulsifier and the vinegar can be present in an amount of 0.2 to 3 parts, i.e. 50% emulsifier and 50% vinegar as claimed. 
	Regarding claim 8,9, Shiba teaches an extrudable food composition comprising 100 parts of wheat flour, 30 parts of water, and a processing aid comprising 0.1 parts of acetic acid, and 0.3 parts of an emulsifier(see table 3, paragraph 19 of the original document). This equates to 77% raw material, which is considered “about 80%” as claimed, 23% water, and 0.3% processing aid.
	Shiba teaches 23% added water and not “from about 1% to about 18%” as claimed. However, it would have been obvious to adjust the amount of water in order to achieve a workable and extrudable dough. As is known in the art, not having enough water yields a dough that is dry and crumbly. 
Regarding claim 10,12, Shiba teaches that the processing aid comprises an emulsifier(DGDS) and a short chain carboxylic acid(acetic acid). According to the USPTO spot translator, acetic acid is present in the extrudable food in an amount of 0.1 parts and the emulsifier DGDS is present in an amount of 0.3 parts(see table 3, paragraph 19 of the original document). Therefore, the processing acid comprises 75% edible emulsifier and 25% short chain carboxylic acid(acetic acid).
Regarding claim 13, Shiba does not specifically teach that the acetic acid is provided by vinegar. However, since vinegar is a commonly used composition for cooking and because vinegar is merely dilated acetic acid, it would have been obvious to use vinegar as the source of acetic acid in the edible processing aid. 
Regarding claim 14, Shiba teaches that the extrudable food product comprises 0.01 to 1 part of acid per 100 parts wheat flour and 0.01 to 3 parts emulsifier per 100 parts wheat flour(see translation paragraphs 9 and 10). 
	Vinegar comprises 5% acetic acid. Therefore, in order to provide 0.01 to 1 part acetic acid, vinegar needs to be provided in an amount of 0.2 to 20 parts. Therefore, when using vinegar as the source of acetic acid, the processing aid would comprise overlapping amounts of vinegar and emulsifier. In other words, both the emulsifier and the vinegar can be present in an amount of 0.2 to 3 parts, i.e. 50% emulsifier and 50% vinegar as claimed. 


Claim(s) 3,7,11,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiba(JPH09163945 Machine translation and original document as provided by applicant) in view of Hammond(US 6054149).
	Regarding claims 3,7,11,15, Shiba does not specifically teach that the edible emulsifier is rice bran. However, Hammond teaches that the emulsifier rice bran helps improve machinability of dough products such as pasta when added in an amount of 0.5 to 1%(col 2, line 55-60; abstract), which overlaps the amount of emulsifier taught in Shiba. It would have been obvious to use rice bran as the emulsifier in Shiba instead of or in additional to the DGDS because Hammond teaches that rice bran improves the machinability of pasta products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791